Citation Nr: 0911115	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-23 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The Veteran had active service from August 1959 to August 
1962 and from February 1991 to April 1991, with service in 
the Reserves.  The Veteran died in March 2003.  The appellant 
is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The appellant appealed, and in a June 
2006 decision, the Board denied the claim.  The appellant 
then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a September 2007 joint motion, the 
parties (the claimant and the VA Secretary) asked the Court 
to vacate and remand the Board decision.  By a September 2007 
order, the Court granted the motion.  In May 2008, the Board 
remanded the claim for additional development.  


FINDINGS OF FACT

1.  The Veteran died in March 2003.  The death certificate 
lists the cause of death as an acute myocardial infarction 
due to hypertension, type II diabetes, and 
hyperlipoproteinemia.  

2.  The Veteran's diabetes mellitus is shown to have been 
manifested to a compensable degree within one year of 
separation from his second period of active duty. 

3.  The Veteran's cause of death is related to his service.




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. 
§§ 3.1(k), 3.5(a), 3.303, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's cause of death is 
related to his service.  The appellant contends that the 
Veteran's service-connected left ankle fracture prevented him 
from exercising, which caused his heart condition.  In her 
substantive appeal, she stated that after his ankle fracture, 
he began to gain weight, which aggravated his diabetes and 
hypertension.  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of such 
evidence, the regulations require a showing that a service- 
connected disability caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312.

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a).  Service connection may be granted on 
the basis of a post-service initial diagnosis of a disease 
when, "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).  Service connection may 
also be granted for hypertension, and diabetes mellitus, when 
they are manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods 
do not apply to active duty for training, or inactive duty 
training.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

The Veteran died in March 2003.  The death certificate lists 
the cause of death as an acute myocardial infarction due to 
hypertension, type II diabetes, and hyperlipoproteinemia.  

At the time of his death, the Veteran had one service-
connected disability, a left ankle fracture, evaluated as 10 
percent disabling.  

In July 1994, the Veteran filed a claim for service 
connection for type II diabetes and hypertension.  In 
November 1994, the RO denied the claims.  The Veteran filed a 
notice of disagreement for the diabetes claim, and he was 
issued a statement of the case (SOC) in July 1995.  However, 
he did not perfect his appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  He did not 
file any other claims.  

The Veteran's service treatment reports covering his two 
periods of active duty do not show any treatment for, or 
findings of, either hypertension, or diabetes mellitus.  
Service treatment reports covering Naval Reserve duty, dated 
between his first and second periods of active duty, also do 
not show any treatment or findings of diabetes mellitus.  
They include a number of reports, dated between 1985 and 
1987, which indicate the presence of high blood pressure.  

As for the non-military medical evidence dated prior to the 
second period of active duty, reports dated in January and 
February of 1991 note hyperglycemia and elevated blood sugar, 
but do not contain a diagnosis of diabetes.  

Service treatment reports dated after the Veteran's second 
period of active duty include a February 1993 examination 
report, with an associated "report of medical history," in 
which the Veteran indicated that he had a history of high 
blood pressure.  See also February 1993 dental report (AF 
Form 696) (same).  A "narrative summary," dated in August 
1993, discusses the Veteran's left ankle surgery (i.e., an 
open reduction, internal fixation) following a distal fibular 
fracture and repair of medial ligament disruption.  This 
report notes a medical history that included hypertension in 
1985.  Reports dated between July 1993 and January 1994 show 
that he underwent a course in physical therapy.  A September 
1993 report notes that the Veteran had diabetes mellitus.  An 
October 1993 Medical Board Report notes a history of non-
insulin dependent diabetes mellitus that had an approximate 
date of origin of 1993, and that it existed prior to service.  
In an associated statement, the Veteran stated that he could 
not walk or exercise in the six months following his ankle 
surgery, and that he was limited to walking only short 
distances.  A January 1994 statement from a service 
physician, G.R.W., notes that the Veteran had pain and 
decreased mobility following his ankle injury, that he walked 
with a limp, and that he could not meet fitness standards.  
He further noted that the Veteran had non-insulin dependent 
diabetes mellitus, and that, "This appears to have been 
exacerbated by the injury and surgery, even though no work up 
was done at the time when evaluated by the Air Force 
physicians at Shaw AFB hospital."  He further stated, "I 
personally think his latent diabetes has been exacerbated 
early by this injury and related recovery.  The fibrosis in 
the ankle, the plate and screws and adding to this problem 
the diabetes has been cited as the reason not to remove the 
fixation plate."  A February 1994 Physical Evaluation Board 
report states that the Veteran had non-insulin dependent 
diabetes mellitus that was not incurred while on active duty.  

As for the post-service, non-military medical evidence, it 
consists of VA and non-VA reports, dated between 1991 and 
2007.  This evidence includes reports, apparently from 
D.L.D., M.D., dated in April 1991, which contain an 
assessment of DM (diabetes mellitus).  See also August 1991 
report from C.J.P., M.D.  (containing a diagnosis of type II 
diabetes mellitus).  This evidence also shows that the 
Veteran also received treatment for conditions that included 
hypertension.  

In about 2000 he was diagnosed with lymphoma, and underwent 
treatment for this condition until he expired in March 2003.  

A statement from G.R.W., M.D., (formerly employed by VA, now 
a private physician), dated in June 1995, states, "In 1993 
he was found to have diabetes mellitus controlled by diet and 
Micronase.  Because of the diabetes it was felt surgery to 
remove the hardware from his ankle should be delayed.  He 
asserted that the Veteran was disabled due to his ankle 
disability. 

A report from J.P.G., M.D., dated in December 2007, states 
the following: the Veteran's treatment for Non-Hodgkin's 
Lymphoma was treated with chemotherapy that included 
steroids; he had deep vein thrombosis and pulmonary embolus 
during therapy; the steroids exacerbated his diabetes and the 
chemotherapy along with the thromboembolism contributed to 
his cardiac compromise; the causes of death include diabetes, 
cardiovascular disease, and lymphoma; the therapy contributed 
to the worsening of his medical conditions that contributed 
to his death.  

A VA opinion, dated in August 2008, shows that the physician 
stated that the Veteran's service-connected left ankle 
disability did not cause or aggravate his diabetes, and did 
not otherwise accelerate the Veteran's death.  

Regarding the appellant's central theory that the left ankle 
somehow caused or worsened the Veteran's diabetes, the Board 
finds that such a theory has little (if any) probative value 
and is clearly not supported by the medical treatment record 
in the Veteran's claims file.  In any event, the Board finds 
that service connection for the cause of the Veteran's death 
is warranted.  

Contrary to several assertions in both the service treatment 
reports, and private reports, the evidence shows that the 
Veteran developed diabetes mellitus within one year after 
leaving his second period of active military service.  
Specifically, an April 1991 report from D.L.D., M.D., 
contains an assessment of diabetes mellitus.  

In addition, the August 1991 report from C.J.P., M.D., 
contains a detailed discussion of the Veteran's blood sugar 
findings, and stated that although there was a "scant number 
of fasting blood sugars that fit the diagnosis, but I think 
he has had two in the 160 range which would clinch this 
diagnosis."  Furthermore, the August 1991 report indicates 
that the Veteran was on a restricted diet, such that it 
appears to have been manifested to a compensable degree.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  Accordingly, 
the Veteran's diabetes mellitus is shown to have been 
manifested to a compensable degree within one year of 
separation from service, and it is presumed to be related to 
his service.  See 38 C.F.R. §§ 3.307, 3.309.  

Finally, diabetes mellitus is listed as one of the 
contributing causes of death on the death certificate.  In 
Dr. J.P.G.'s December 2007 report, he states that steroids 
used to treat the Veteran's lymphoma exacerbated his 
diabetes, that the causes of death include diabetes, and that 
the Veteran's therapy contributed to the worsening of his 
medical conditions that contributed to his death.  It 
therefore appears that the Veteran's diabetes mellitus 
"contributed substantially or materially; that it combined 
to cause death; that it aided or lent assistance to the 
production of death."  See 38 C.F.R. § 3.312.  

The Board therefore finds that that affording the appellant 
the benefit of all doubt, that the evidence is at least in 
equipoise, and that service connection for the cause of the 
Veteran's death is warranted.  38 U.S.C.A. § 5107(b). 

Duties to notify and assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in July 2003.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, as the Board has fully granted the appellant's 
claim for service connection for the cause of the Veteran's 
death, the Board finds that a detailed discussion of the VCAA 
is unnecessary.  Any potential failure of VA in fulfilling 
its duties to notify and assist the appellant is essentially 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

Any error in the failure to provide notice involving the 
downstream element of an effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

ORDER

Service connection for the cause of the Veteran's death is 
granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


